Exhibit 10.1
EMPLOYMENT AGREEMENT
This AGREEMENT is made on 1 November 2008, between Brightpoint Australia Pty
Ltd. (the “Employer” or the “Company”), and Raymond Bruce Thomlinson (the
“Employee”).
RECITALS
The Employer has agreed to employ the Employee as President of the Brightpoint
Asia Pacific Division and shall have the title of the President of Brightpoint
Asia Pacific and as on the terms and conditions set out in this Agreement.

1.   Term   a.   The term of this agreement will commence on 1 November 2008
and, subject to paragraph 1.b, will continue until 31 December 2013 (the
“Initial Term”). This agreement will automatically renew after the Initial Term
for successive one (1) year periods unless terminated in accordance with
Paragraph 6 of this Agreement.   b.   Either Employer or Employee may, at any
time after 31 December 2009, provide written notice, effective ninety (90) days
after receipt, to convert Employee’s status to an independent contractor for
Employer, performing the duties of a consultant, and terminate his status as an
employee with Employer. Employee’s time spent performing his duties and role as
a Consultant will not exceed twenty (20) hours per calendar month. Brightpoint’s
CEO or his designee shall determine the duties and role of Consultant. The total
compensation that Employee or Employee’s nominated company shall receive as a
Consultant shall be Two-Hundred Thousand US Dollars ($200,000) per calendar
year. The term of the Consultant’s engagement (“Consultancy Term”) shall be
either for a.) the remaining years on this agreement, as stated in
Paragraph 1(a), or b.) three (3) years, whichever is greater. Employer shall
have the option to extend Consultancy Term for up to an additional two
(2) years. Any then existing Long-Term Incentive equity grants (“LTI”) shall
continue to vest during the Consultancy Term. The non-competition,
confidentiality and non-solicitation provisions of the Employment Agreement
shall continue in full effect and be extended by the Consultancy Term.   2.  
Title and Duties   a.   During the term of this Agreement, the Employee will
hold the title of President of Brightpoint Asia Pacific or any such other title
as may be assigned to him from time to time by the Chief Executive Officer
(“CEO”) of Brightpoint, Inc. (“Brightpoint”) or his designee, from time to time.
The

1



--------------------------------------------------------------------------------



 



Employee agrees to carry out such reasonable duties and responsibilities as are
assigned to him from time to time by the CEO or his designee, from time to time.
The Employee will report directly to the CEO, or at the CEO’s direction, his
designee, from time to time. Any duties and responsibilities assigned to the
Employee from time to time must be reasonably related or consistent with his
position and status as President of Brightpoint Asia Pacific.

b.   The Employee agrees to devote all of his business time, attention,
knowledge and skills faithfully, diligently and to the best of his ability, in
furtherance of the business and activities of the Company. The Employee will
perform his duties in Australia or such other locations as determined from time
to time by the CEO or his designee from time to time. It is anticipated that
approximately sixty percent (60%) of Employee’s time will be spent in Australia
and up to forty percent (40%) in various other international markets, including,
without limitation, the United States and Europe. The Employee agrees to travel
to various locations in connection with the business of the Company as and when
directed by the CEO or his designee, from time to time. The Employee
acknowledges and agrees that a significant amount of international travel is
required to carry out his duties under this Agreement.   3.   Compensation   a.
  From 1 January 2009 until 31 December 2010, the Employer will pay the Employee
a base salary at the rate of Six-Hundred Thirty-Two Thousand Eight-Hundred and
Sixty-Five Australian Dollars (Au$632,865) per annum gross, inclusive of
statutory superannuation (the “Salary”), payable in equal installments
bi-weekly, or at such other times as may mutually be agreed upon between the
Employer and the Employee. The Salary may be increased or decreased, from time
to time, as may be mutually agreed upon, in writing, between the Employer and
the Employee. The CEO of Brightpoint will recommend to Brightpoint’s
Compensation and Human Resources Committee to increase Employee’s base salary
for the 2009 calendar year in the amount of Thirty Thousand Four-Hundred and
Seventy-Three Australian Dollars (Au$30,473).   b.   Commencing 1 January 2009,
in addition to the Salary, the Employee may be entitled to such discretionary
cash bonuses and other discretionary compensation in the form of stock, stock
options or other property or rights as may, from time to time, be awarded to him
at the sole discretion of the Employer during or in respect of his employment.
The discretionary bonuses may be based, in whole or part, on the results and
performance of the Employee and the overall results and performance of
Brightpoint.

2



--------------------------------------------------------------------------------



 



c.   Commencing 1 January 2009, in addition to the Salary, the Employee will be
eligible to participate in the Employer’s Annual Executive Bonus Plan at the
sole discretion of the Employer during or in respect of his employment, subject
to and as approved from time to time by the Compensation and Human Resources
Committee of the Board of Directors.   d.   Commencing 1 January 2009, in
addition to the Salary, the Employee will be eligible to participate in the
Employer’s Annual LTI Plan at the sole discretion of the Employer during or in
respect of his employment and as determined by the Compensation and Human
Resources Committee of the Board of Directors. LTI awards will be distributed
through Restricted Stock Units (“RSUs”) and are subject to forfeiture, in full
or in part, if certain objectives are not met.   4.   Benefits   a.   From 1
January 2009 until 31 December 2013, the Employee will not receive or
participate in any existing or future benefits and plans that the Company may,
from time to time, institute during such period, including, without limitation,
health benefits.   b.   During the term of this Agreement, the Employee will be
entitled to twenty-eight (28) days of paid annual leave in each calendar year.
The CEO of the Company or his designee may require the Employee to take any
accrued but untaken annual leave by giving one (1) month’s notice.   5.   Travel
Expenses

All of Employee’s travel (excluding any personal travel) and other expenses
incurred by the Employee on behalf of the Company will be paid by the Employer;
provided that such expenses are incurred and approved in accordance with the
Company’s policies. If the Employee pays any such expenses in the first
instance, the Employer will reimburse him on presentation of appropriate
receipts for any such expenses in accordance with the Company’s policies. Any
expenses in excess of Ten Thousand US Dollars ($10,000) per calendar quarter
must be approved in writing in advance by the CEO or his designee. These
payments and any associated fringe benefit tax or other taxes for which the
Company becomes liable will not form part of the Salary.

6.   Termination

The Employee’s employment under this Agreement may be terminated on the
following circumstances:


6.1   Death

3



--------------------------------------------------------------------------------



 



The Employee’s employment under this Agreement will terminate upon his death.

6.2   Disability

If, as a result of the Employee’s incapacity due to physical or mental illness,
the Employee is absent from his duties under this Agreement for forty-five
(45) consecutive calendar days during any calendar year, the Employer may
terminate the Employee’s employment under this Agreement.

6.3   Cause

The Employer may terminate the Employee’s employment under this Agreement
without notice for Cause. For purposes of this Agreement, the Employer will have
“Cause” to terminate the Employee’s employment under this Agreement if the
Employee: (a) fails to perform any or all of his duties under this Agreement,
after reasonable notice from the Employer to the Employee to rectify such
failure to perform and only where such failure relates to a material duty,
(b) engages in misconduct which is detrimental or injurious to the Employer,
monetarily or otherwise, (c) is charged with an indictable offence, or
(d) violates the Company’s Policies and Procedures.

6.4   Any Other Reason

After 31 December 2009, either party may terminate this Agreement for any other
reason (i.e., other than as specified in Subparagraphs 6.1, 6.2 and 6.3), and to
convert Employee’s status to an independent contractor on the terms set out in
Paragraph 1.b,by providing ninety (90) days’ notice in writing. The Company may
also terminate this Agreement under this subparagraph and convert Employee’s
status to an independent contractor on the terms set out in Paragraph 1.b by
providing a payment of ninety (90) days’ remuneration in lieu of notice. In the
event that the Company effects such a termination pursuant to this subparagraph
and the Employee executes a normal release of claims, the Company agrees to pay
the Employee a lump sum of Five-Hundred Thousand US Dollars (US$500,000), less
any required taxes and to engage Employee or Employee’s nominated company as a
Consultant pursuant to Paragraph 1.b..

7.   Notice of Termination

Any termination of the Employee’s employment by the Employer or by the Employee
(other than termination by reason of the Employee’s death) must be communicated
by written notice of termination to the other party of this Agreement.

8.   Compensation Upon Termination

4



--------------------------------------------------------------------------------



 



a.   If the Employee’s employment is terminated by reason of his death, the
Employer will pay to such person as he may designate in writing filed with the
Employer, or if no such person is designated, to his estate as a lump sum
benefit, his full Salary to the date of his death in addition to statutory
entitlements.   b.   During any period that the Employee fails to perform his
duties as a result of incapacity due to physical or mental illness, the Employee
will, on production of medical reports satisfactory to the Company, continue to
receive his Salary until the Employee’s employment is terminated pursuant to
Subparagraph 6.2 of this Agreement and for one month thereafter.   c.   If the
Employee’s employment shall be terminated for Cause, the Employer shall pay the
Employee his full Salary through the Date of Termination, at the rate in effect
at the time that Notice of Termination is given together with the Employees
statutory entitlements, and the Employer shall, assuming the Employer is in
compliance with the provisions of this Agreement, have no further obligations
with respect to this Agreement.   9.   Confidentiality   a.   The Employee must
not, either during the continuance of his employment under this Agreement
(except in the proper course of his duties) or thereafter, divulge to any person
or use for any purpose other than those of the Company, and must use his best
endeavors to prevent the disclosure of, any trade secret, industrial process or
any information concerning the business or finances of the Company or of any of
the dealings, transactions or affairs which may come to his knowledge during or
in the course of his employment, other than information which is freely
available to the public, and except to the extent that the Employee is required
to disclose that information by law.   b.   The Employee acknowledges, that
having regard to his duties with the Company, that the Employee has or will
become possessed of secret and confidential knowledge and information relating
to the trade secrets, industrial process and other information concerning the
business or finances of the Company and that disclosure of such knowledge and
information could materially harm the Company and therefore agrees that the
restrictive covenants contained in this Paragraph 9 are reasonable and necessary
for the protection of the goodwill of the Company.   c.   Nothing in this
paragraph is to be taken as limiting the Employee’s duty to the Company.   10.  
Restraints

5



--------------------------------------------------------------------------------



 



a.   The Employee hereby agrees that he shall not, during the period of his
employment as an employee or consultant and for a period of one (1) year
following the term of this agreement and any consultancy period thereafter,
directly or indirectly, within the Asia Pacific Region or the United States,
engage, have an interest in or render any services to any business (whether as
owner, manager, operator, licensor, licensee, lender, partner, stockholder,
joint venturer, employee, consultant or otherwise) competitive with the business
activities of the Employer and its affiliates (the “Group”) as are carried on by
the Group at the date of this Agreement.   b.   The Employee hereby agrees that
he shall not, during the period of his employment and for a period of one
(1) year following the term of this agreement and any consultancy period
thereafter, directly or indirectly, take any action which constitutes an
interference with or a disruption of any of the Group’s business activities
including, without limitation, solicitation of the Group’s customers, or persons
listed on the personnel lists of the Group. At no time during the term of this
Agreement or thereafter shall the Employee, directly or indirectly, disparage
the commercial, business or financial reputation of the Group.   c.   For
purposes of clarification, but not of limitation, the Employee hereby
acknowledges and agrees that the provisions of Subparagraphs 10(a) and (b) above
shall serve as a prohibition against him, during the period referred to therein,
directly or indirectly, hiring, offering to hire, enticing, soliciting or in any
other manner persuading or attempting to persuade any officer, employee, agent,
lessor, lessee, licensor, licensee who has been contacted by a representative of
any member of the Group, including the Employee, within a period of twelve
(12) months prior to the termination of the term of this agreement and any
consultancy period thereafter, or any customer of the Group (whether past or
present), to discontinue or alter his, her or its relationship with the Group
provided that this shall not prohibit the Employee from soliciting the customer
of any person in respect of a business which is not in competition with that of
the Group.   d.   Upon the termination of the Employee’s employment for any
reason whatsoever, all documents, records, notebooks, equipment, price lists,
specifications, programs, customer and prospective customer lists and other
materials which refer or relate to any aspect of the business of the Group,
which are in the possession of the Employee including all copies thereof, shall
be immediately returned to the Employer.   e.   (i) The Employee agrees that all
processes, technologies and inventions (“Inventions”), including new
contributions, improvements, ideas and discoveries, whether patentable or not,

6



--------------------------------------------------------------------------------



 



     conceived, developed, invented or made by him during his employment or term
of this agreement and any consultancy period thereafter by Employer shall belong
to the Employer, provided that such Inventions grew out of the Employee’s work
with the Employer, are related in any manner to the business (commercial or
experimental) of the Group are conceived or made on the Employer’s time or with
the use of the Group’s facilities or materials. The Employee shall further:

  (a)   promptly disclose such Inventions to the Employer;     (b)   assign to
the Employer, without additional compensation, all patent and other rights to
such Inventions for the world;     (c)   sign all papers necessary to carry out
the foregoing; and     (d)   give testimony in support of his inventorship;

    (ii) If any Invention is described in a patent application or is disclosed
to third parties, directly or indirectly, by the Employee within two (2) years
after the termination of his employment by the Employer, it is to be presumed
that the Invention was conceived or made during the period of the Employee’s
employment by the Employer; and       (iii) The Employee agrees that he will not
assert any rights to any Invention as having been made or acquired by him prior
to the date of this Agreement, except for Inventions, if any, disclosed to the
Employer in writing prior to the date hereof.   f.   As between the Employee and
the Employer, the Employer shall be the sole owner of all products and proceeds
of the Employee’s services hereunder, including, but not limited to, all
materials, ideas, concepts, formats, suggestions, developments, arrangements,
packages, programs and other intellectual properties (all of which shall be
deemed works made for hire) that the Employee may acquire, obtain, develop or
create in connection with and during the term of the Employee’s employment
hereunder, free and clear of any claims by the Employee (or anyone claiming
under the Employee) of any kind or character whatsoever (other than the
Employee’s right to receive payments hereunder). The Employee shall, at the
request of the Employer, execute such assignments, certificates or other
instruments as the Employer may from time to time deem necessary or desirable to
evidence, establish, maintain, perfect, protect, enforce or defend its right, or
title and interest in or to any such properties.   g.   The parties hereto
hereby acknowledge and agree that:

7



--------------------------------------------------------------------------------



 



  (i)   the Employer would be irreparably injured in the event of a breach by
the Employee of any of his obligations under this Paragraph 10;     (ii)  
monetary damages would not be an adequate remedy for any such breach; and    
(iii)   the Employer shall be entitled to injunctive relief, in addition to any
other remedy which it may have, in the event of any such breach.

h.   The parties hereto hereby acknowledge that, in addition to any other
remedies the Employer may have under Subparagraph 10(g) hereof, the Employer
shall have the right and remedy to require the Employee to account for and pay
over to the Employer all compensation, profits, monies, accruals, increments or
other benefits (collectively “Benefits”) derived or received by the Employee as
the result of any transactions constituting a breach of any of the provisions of
this Paragraph 10, and the Employee hereby agrees to account for and pay over
such Benefits to the Employer.   i.   Each of the rights and remedies enumerated
in Subparagraphs 10(h) and 10(i) shall be independent of the other, and shall be
severally enforceable, and all of such rights and remedies shall be in addition
to and not in lieu of, any other rights and remedies available to the Employer
under law or in equity.   j.   If any provision contained in this Paragraph 10
is construed to be invalid or unenforceable, the same shall not affect the
remainder of the covenant or covenants, which shall be given full effect,
without regard to the invalid portions.   k.   If any provision contained in
this Paragraph 10 is found to be unenforceable by reason of the extent, duration
or scope thereof, or otherwise, then the court making such determination shall
have the right to reduce such extent, duration, scope or other provision and in
its reduced form any such restriction shall thereafter be enforceable as
contemplated hereby.   l.   It is the intent of the parties hereto that the
covenants contained in this Paragraph 10 shall be enforced to the fullest extent
permissible under the laws and public policies of each jurisdiction in which
enforcement is sought (the Employee hereby acknowledging that said restrictions
are reasonably necessary for the protection of the Employer). Accordingly, it is
hereby agreed that if any of the provisions of this Paragraph 10 shall be
adjudicated to be invalid or unenforceable for any reason whatsoever, said
provision shall be (only with respect to the operation thereof in the particular
jurisdiction in which such adjudication is made) construed by limiting and
reducing it so as to be enforceable to the extent permissible, without
invalidating the remaining provisions of this

8



--------------------------------------------------------------------------------



 



Agreement or affecting the validity or enforceability of said provision in any
other jurisdiction.

11.   General

This Agreement is further governed by the following provisions:
a. Notice
All notices relating to this Agreement must be in writing and either personally
delivered, sent by facsimile (receipt confirmed) or mailed by certified mail,
return receipt requested, to be delivered at such address as is indicated below,
or at such other address or to the attention of such other person as the
recipient has specified by prior written notice to the sending party. Notice
will be effective when so personally delivered, one (1) business day after being
sent by facsimile or five (5) days after being mailed.

     
To the Employer:
  Brightpoint Australia Pty Limited
 
  2 Minna Close
 
  Belrose NSW 2085
 
   
 
  With a copy to:
 
  Brightpoint, Inc.
 
  7635 Interactive Way, Suite 200
 
  Indianapolis, IN 46278
 
   
 
  Attention: General Counsel
 
   
To the Employee:
  Raymond Bruce Thomlinson
 
  P.O. Box 801
 
  Brookvale, NSW 2100

b.   Parties in Interest

Employee may not delegate his duties or assign his rights under this Agreement.
This Agreement will inure to the benefit of, and be binding upon, the parties
and their respective heirs, legal representatives, successors (whether through
reorganization, merger, sale of assets or otherwise) and permitted assigns.

c.   Entire Agreement

This Agreement constitutes the entire Agreement of the parties about its subject
matter and supersedes any

9



--------------------------------------------------------------------------------



 



and all other agreements, either oral or in writing, between the parties with
respect to the employment of the Employee by the Employer, including but not
limited to the current employment agreement of Employee, dated 1 January 2002,
as amended from time to time, and any and all rights provided for in Employee’s
current agreement including but not limited to its expiration, and contains all
of the covenants and agreements between the parties with respect to such
employment in any manner whatsoever. Notwithstanding the foregoing, from and
after the date of this Agreement and immediately prior to the Initial Term, the
Salary, and Executive Bonus Plan payments as set forth in the Employee’s current
employment agreement, dated 1 January 2002, as amended from time to time, will
remain in full effect until through December 31, 2008. Any modification or
termination of this Agreement will be effective only if it is in writing and
signed by the party to be charged

d.   Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
New South Wales.

e.   Severability

In the event that the whole or any part of a provision in this Agreement is for
any reason be held by a court of competent jurisdiction to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision of this Agreement, but this Agreement will
be construed as if such invalid or illegal or unenforceable term or condition
had never been included. The remainder of this Agreement will have full force
and effect and the validity or enforceability of that provision in any other
jurisdiction is not affected. This paragraph has no effect if the severance
alters the basic nature of this agreement or is contrary to public policy.

f.   Execution in Counterparts

This Agreement may be executed by the parties in one or more counterparts, each
of which will be deemed to be an original but all of which taken together will
constitute one and the same agreement, and will become effective when one or
more counterparts has been signed by each of the parties and delivered to each
of the other parties.

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

             
Signed by
    )      
Brightpoint Australia Pty Ltd
    )      
by a director and secretary/director:
    )      

         
/s/ STEVEN E. FIVEL
  /s/ ROBERT J. LAIKIN    
 
Signature of secretary/director
 
 
Signature of director    
 
       
STEVEN E. FIVEL
 
  ROBERT J. LAIKIN
 
   
Name of secretary/director (please print)
  Name of director (please print)    

                 
Signed by
    )          
Brightpoint Inc.
    )          
by the CEO:
    )     /s/ ROBERT J. LAIKIN    
 
         
 
Signature of CEO    
 
               
 
          ROBERT J. LAIKIN
 
Name of CEO (please print)    

             
Signed by
    )      
Raymond Bruce Thomlinson
    )      
in the presence of:
    )      

         
/s/ KYLIE FERGUSON
 
Signature of witness
  /s/ Raymond Bruce Thomlinson
 
Signature of Raymond Bruce Thomlinson    
 
       
KYLIE FERGUSON
 
Name of witness (please print)
       

11